U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 (Post-Effective Amendment No.3 to Form S-1 ) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Windstar, Inc. (Exact name of Registrant as specified in its charter) Nevada TBA (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) No 47 Hala Pegoh, 8 Taman Sri Pengkalan 31650 Ipoh, Perak, Malaysia (014) 327-4470 Nevada Agency and Trust Company 50 West Liberty St, Suite 880
